Citation Nr: 1818267	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970, to include service in Vietnam from April 1967 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

By way of background, that rating decision denied entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.  The Board remanded the appeal for additional development in June 2012.  The RO issued another rating decision in May 2015, denying service connection for peripheral neuropathy, inter alia, on the basis of a lack of new and material evidence.  That decision was incorrect because the additional development required by the Board's remand of June 2012 was not yet complete; the RO issued a subsequent Supplemental Statement of the Case (SSOC) in June 2016 correcting its mistake regarding new and material evidence, but then also denying service connection for this issue on the merits.  

The Board remanded the issue on appeal again for additional development in June 2017.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  The Board notes that the Veteran's attorney has requested another hearing but notes that hearing request is for issues not pertaining to this appeal.


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, to include as a result of herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Peripheral Neuropathy of the Lower Extremities

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for hearing loss can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease manifests to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a).  The presumption is rebuttable.  38 C.F.R. § 3.307(d).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C. § 1116 (a)(2); 38 C.F.R. § 3.309 (e); see 78 Fed. Reg. 54763 (Sept. 6, 2013).  If the veteran was exposed to an herbicide agent (to include Agent Orange) during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

The Board notes that during the pendency of this claim, there was a change in the law concerning what type of peripheral neuropathy is presumptively service connected based on in-service herbicide agent exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy.  VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307(a)(6)(ii).  However, the peripheral neuropathy no longer needs to be transient.  See 78 Fed. Reg. 54763 (Sept. 6, 2013).

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure.  The Veteran has asserted to both VA and private medical examiners that his peripheral neuropathy is due to exposure to herbicide agents during active service in Vietnam.

The Veteran's service treatment records are silent throughout for any mention of any neuropathy or neurological issues or conditions during his active service from September 1966 to June 1970.

The Board finds that the Veteran served at Pleiku Air Base in Vietnam from April 1967 to April 1968 and is therefore considered to have been exposed to herbicide agents for the purposes of VA laws and regulations.  The Board thus concedes exposure to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § § 3.307(a), 3.309(e). 

The Veteran received a VA Agent Orange registry examination in November 2008.  This examiner noted the Veteran was exposed to Agent Orange from April 1967 to April 1968, and was exposed while serving in recently sprayed areas, and also the Veteran ate food or drink that could have been sprayed with Agent Orange.  This examiner noted a diagnosis of peripheral neuropathy in 2003.  No opinion as to service connection was provided.

The Veteran received medical care from three private doctors commencing in 2008, Dr. E., Dr. M, and Dr. C.  Each physician made a diagnosis of peripheral neuropathy of the lower extremities.  Dr. E. noted a diagnosis of "idiopathic peripheral neuropathy" in December 2008 and August 2009.  Dr. M., a podiatrist, noted a diagnosis of peripheral neuropathy of the lower extremities with unknown etiology, also in August 2009, and commented it could be possibly related to Agent Orange, but provided no rationale for that opinion.  In October 2009, Dr. C., an internist, also diagnosed peripheral neuropathy of undetermined etiology, and noted that he believed "there is a good likelihood that his peripheral neuropathy could be related to [the Veteran's] Agent Orange exposure."  No further rationale was provided.

In April 2010, Dr. E. examined the Veteran again and noted a diagnosis of small fiber neuropathy via skin biopsy which had been symptomatic for 6-7 years, and noted the Veteran himself attributed that diagnosis to his service in Vietnam and his exposure to Agent Orange.  Dr. E. himself noted there was no clear cause for the neuropathy diagnosis, but also commented in his treatment notes a medical study from 2003 that stated that Agent Orange "can" cause neuropathy.  No further rationale or comment was provided.

The Veteran received a VA examination for his peripheral nerves, to include peripheral neuropathy of the lower extremities, in July 2010.  Here, the examiner noted the Veteran's statement that his peripheral neuropathy began in 2003, though he had increasing symptoms for a few years prior to that time.  The Veteran noted private treatment for his peripheral neuropathy.  This examiner considered the peripheral neuropathy to be chronic and gradual.  The Veteran complained of symptoms of numbness, burning pain, and tingling, and said those symptoms have worsened over time.  This examiner formally diagnosed mild peripheral neuropathy of the distal lower extremities, of unknown etiology.  Nerve dysfunction was present, along with neuralgia, but paralysis and neuritis were absent.

This July 2010 examiner provided an opinion as to whether the Veteran's peripheral neuropathy as diagnosed was caused by or is related to his exposure to Agent Orange herbicide agents during his military service.  The examiner opined that the Veteran's peripheral neuropathy is less likely as not caused by or related to Agent Orange exposure during his military service.  The examiner's rationale was that the Veteran's peripheral neuropathy did not occur within 25 years of his exposure and had a gradual onset.  The examiner noted the related medical literature related to peripheral neuropathy and Agent Orange shows the neuropathy becomes evident only with high dose exposure to the defoliant where the dioxin is the contaminant, and that the onset of such peripheral neuropathy is fairly rapid in onset after a significant exposure.  The examiner noted the degree of symptoms was somewhat related to the amount and severity of exposure, and that it would gradually resolve with time, for those cases related to herbicide exposure.   Once gone, the examiner continued, there was no indication that the neuropathy was likely to be recurrent.

The Veteran received another VA examination for his peripheral nerves in May 2016.  Here, the examiner continued the diagnosis of the Veteran's bilateral lower extremity peripheral neuropathy.  The examiner also provided an opinion on service connection, noting that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that he was released from service in June 1970 but did not have diagnoses of peripheral neuropathy within two years of discharge from service.  The examiner continued, pointing out that it wasn't until 2003, 33 years after service, when his diagnosis of his condition as peripheral neuropathy was made.

The Veteran received a VA addendum opinion in September 2017 for his claimed peripheral neuropathy of the lower extremities.  The examiner opined again in the negative for service connection, noting the Veteran did not have any peripheral neuropathy while in service.  The examiner noted the Veteran had been treated at the same VA medical center since 1992 to the present, but did not receive a diagnosis of peripheral neuropathy of the lower extremities until 2003, per the Veteran's own history.  The examiner thus concluded the Veteran did not have peripheral neuropathy while in service and therefore there could not be any aggravation of this condition which did not exist in service.

The Board finds the VA examinations and opinions and other VA physician treatment notes to be extremely probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The July 2010, May 2016, and September 2017 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

The Board notes the Veteran's statements regarding the current condition of the Veteran and his peripheral neuropathy of the lower extremities, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed peripheral neuropathy.  To the extent that the Veteran can observe symptoms such as pain, paresthesia, and neuralgia, he is competent to comment on and endorse these symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the determination of the etiology of peripheral neuropathy is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions to that effect are of no probative value.

The Board also notes the private medical records supplied by the Veteran from Dr. E., Dr. C, and Dr. M.  Each of those medical professionals made a diagnosis of the Veteran's peripheral neuropathy of the lower extremities, the earliest being in December 2008.  The Board also notes Dr. C. in December 2009 made a specific comment tying the Veteran's peripheral neuropathy to his exposure to Agent Orange while in service, though he provided no rationale for his statement.  Drs. E. and M. also expressed the possibility of the Veteran's peripheral neuropathy being tied to Agent Orange exposure using speculative language, but also noted no rationale for that opinion.  The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Board finds the diagnoses of the three private physicians of the Veteran's current disability to be probative evidence.  However, because of their use of speculative language and the lack of any rationale or supporting data, the Board finds the nexus opinions of the three private physicians to be not probative.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Board notes the Veteran has diagnoses of peripheral neuropathy of the lower extremities from both VA and private examiners, and thus the requirement for a current disability is met.  In addition, as previously noted, the Board concedes exposure to herbicide agents during service in Vietnam from April 1967 to April 1968.  Thus, the inquiry is whether the Veteran's peripheral neuropathy of the lower extremities was caused by or is otherwise related to military service.  The Board concludes that the preponderance of the evidence it was not, either under a presumptive theory of service connection from herbicide exposure, or a theory of direct service connection.

First, as noted above, the Veteran's diagnoses of peripheral neuropathy do not specify the specific type in the regulation necessary for a presumptive theory of entitlement, which is "early onset" peripheral neuropathy.  The Board notes the Veteran has never had a diagnosis of that specific type of neuropathy.  Per the regulation, early onset peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307(a)(6)(ii).  The record indicates the Veteran left Vietnam in April 1968, but his first onset of symptoms is not until 2003, approximately 35 years later, and even then his diagnosis does not specify "early onset" peripheral neuropathy.  Even if, arguendo, the Board were to consider the peripheral neuropathy as an organic disease of the nervous system, the Veteran's active service ended in June 1970, and again, the record indicates that the Veteran was not initially diagnosed until 2003, 33 years after service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board thus finds that service connection via a presumptive theory involving exposure to herbicide agents while in Vietnam is not warranted.

Second, with regard to the possibility of direct service connection, the Board acknowledges the current diagnosis and disability of the Veteran's peripheral neuropathy of the lower extremities.  However, the evidence of the record shows no symptoms or diagnosis of any neurological or neuropathy-type condition while in service or within one year of leaving service.  Additionally, the Board notes that while the Veteran left active service in June 1970, he does not report symptoms or receive a diagnosis of peripheral neuropathy until 2003, 33 years later.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no evidence of a continuity of symptomatology, even without a diagnosis, of neuropathy symptoms since active service.

In summary, and as noted above, peripheral neuropathy of the lower extremities was not shown during service or to a compensable degree within the first post-service year.  Accordingly, the Veteran is not entitled to service connection for a chronic disease on a presumptive basis; or, for a disease presumed to be due to in-service herbicide exposure.  Similarly, there is no competent medical opinion as to the likelihood of direct causation; i.e., whether the Veteran's peripheral neuropathy of the lower extremities is, as likely as not, attributable to in-service herbicide exposure.  Based on the foregoing, service connection on a direct basis is not warranted.  Moreover, though exposure to herbicides is presumed, service connection on a presumptive basis for peripheral neuropathy of the lower extremities is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


